Title: From Thomas Jefferson to Charles Willson Peale, 30 March 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington Mar. 30. 1804.
          
          Tomorrow I set out for Monticello, and very fortunately I recieved last night the two polygraphs. this morning I tried them. I was charmed with the ingenuity and beautiful workmanship of Brunel’s, and proportionably mortified on trial to find I could not produce a copy of a single letter distinct, altho’ I perfectly understood the action of all it’s parts, and saw that there was nothing deranged in the least except perhaps that the pen frames did not hang exactly in the same vertical. I gave it up therefore as a beautiful bagatelle, and I have repacked it, and with the one which mr Latrobe lent me have desired mr Barnes, my agent here, to send them by the first safe vessel to Philadelphia, paying their freight here. to him also be so good as to address a note of the cost of the one of yours which you have sent me, and he will immediately remit it. with this one I am now writing. I find it considerably improved on that of Mr. Latrobe: but it is exceedingly stiff. I am afraid to attempt to remedy this by loosening the screws at the joints. indeed I suspect the stiffness proceeds from the great strength of the long spiral cord. the greatest desideratum in it is the adjusting screw. for after setting the pens by the gage, they still want a hair’s breadth adjustment which it is difficult to make by the hand. Brunel’s has that screw. I like your idea of making them not to shut up as a box, but to lie in one piece on the table and have a moveable lid to cover it, the gallows being fixed. I think in this way it might be reduced 4. Inches one way and 6. or 8 I. the other. the great surface it occupies is very objectionable, as the smallness of Brunel’s is one of it’s beauties. should any other criticisms on it occur on further trial I will communicate them according to your desire, it being easier to object than solve. Accept my salutations & best wishes.
          
            Th: Jefferson
          
        